Case 0:19-cv-61989-WPD Document 12 Entered on FLSD Docket 11/15/2019 Page 1 of 1



                                U UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                          CASE NO. 19-61989-CIV-DIMITROULEAS

  RYAN TURIZO, Individually and on
  behalf of all others similarly situated,

          Plaintiffs,

  vs.

  SLOMIN’S INC.,

        Defendant.
  ___________________________________/

                              ORDER ON NOTICE OF SETTLEMENT

          THIS CAUSE is before the Court on the Parties’ Notice of Pending Settlement [DE 11],

  filed on November 14, 2019.

          Accordingly, it is ORDERED AND ADJUDGED that the parties shall file the

  appropriate dismissal papers 1 on or before November 25, 2019.

          DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 15th day of November, 2019.




  Copies furnished to:
  All counsel of Record


  1
    If the parties expect the Court to retain jurisdiction over a settlement agreement, the stipulation of
  dismissal must include language conditioning the stipulation on the Court retaining jurisdiction to
  enforce the settlement agreement. See Anago Franchising, Inc. v. Shaz, LLC, 677 F. 3d 1272, 1280
  (11th Cir. 2012).
